Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-7 and 11  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, 3, 3, 3, 3 and 3 of copending Application No. [ 17/049420] (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims (1, 2, 5 and 11) are fully encompassed by the claims in ‘420. 
In considering claim 6, ‘420 does not explicitly include an imaging device to capture the blur characteristics, but one of ordinary skill in the art recognizes that such practice is notoriously well known in the art in order to acquire projected information vs the original data to determine difference/characteristics from the one or more projected images. The motivation to include such conventional device would provide one of ordinary skill in the art the ability to captured and detect such information in order to ensure the image is proper for display, thus the examiner takes “OFFICIAL NOTICE” regarding such. 
In considering claim  7, ‘420 does not explicitly include acquiring combination information based upon an operator input, but one of ordinary skill in the art recognizes that such practice (user initiates captured images or adjusts the focus or changes a setting/parameters) is notoriously well known in the art in order to acquire projected information vs the original data to determine difference/characteristics from the one or more projected images. The motivation to include such conventional device/practice (input) would provide one of ordinary skill in the art the ability to be adjust/captured or changed and detected such information in order to ensure the image is proper for display, thus the examiner takes “OFFICIAL NOTICE” regarding such. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 7, 8 and 11is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al., US 9,912,755 and AOYANAGI, US 20200193568. 


In considering claim 1, 

    PNG
    media_image1.png
    346
    629
    media_image1.png
    Greyscale

a) the claimed correction unit…is met blur correction unit 104 (Fig 3) which receives images via image pickup unit 101, and performs blur filter calculation (303) and deconvolution (304), where the blur filter calculation unit calculates a filter (coefficient)  which represents/corresponds to each of the image at various (plurality) 88points in time. 

	
    PNG
    media_image2.png
    419
    294
    media_image2.png
    Greyscale

b) the image output. Is met by synthetic image generation unit 105, which outputs the blur corrected images (Figs 11a/11b).
The examiner notes Nishiyama, discloses a display but not a projector/projection type display, where the examiner notes projection/projector type displays are notoriously well-known in the art, based upon size/system needs/resources and preferences and availability, the examiner evidences AOYANAGI. 	
 
As disclosed by AOYANAGI, (see abstract and Fig 1), the system adjust for blur between a plurality of projectors to reduce blur in a projected 3D image, the motivation to modify Nishiyama with a projector display would provide the added benefit of a projected display with reduced blur to optimize the display, thus being an obvious modification to one of ordinary skill in the art before  before the effective filing date of the claimed invention.  
In considering claim 6, 
Nishiyama discloses capturing the displayed via image pickup 101 (Fig 1) which captures the image at different times/point which provides the combination information.
In considering claim 7, 
The examiner notes Nishiyama does not explicitly recite the user input, however AOYANAGI discloses user I/F unit 4 (Fig 3)  which is used to by the user to interface with the system including inputting instructions, parameters and the like (para 85). 
The motivation to modify Ayonagi with Nishiyama, would provide the added benefit/advantage of allowing/providing the user control of the system/display to adjust if necessary to a particular setting/application/environment, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
In considering claim 8, 
As noted above Nishiyama does not explicitly recite the coefficient for each projector, however AOYANAGI discloses a multi-projector system where each projector receives a coefficient for blending for each projector (paras 78-80). The motivation for modifying Nishiyama with AOYANAGI would provide the same advantage as to properly blend the image in a multl-projector display. 
In considering claim 11, 
Refer to claim 1 above. 

Allowable Subject Matter
Claim 3-4 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claims 2 and 5 would also be allowable with the approval of Terminal Disclaimer). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see cited references on attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.

/BRIAN P YENKE/Primary Examiner, Art Unit 2422